Citation Nr: 1013963	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-39 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 decision rendered by the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In April 2009, the Veteran and his spouse testified during a 
hearing held at the RO before the undersigned.  A transcript 
of the proceeding is of record.  


FINDING OF FACT

PTSD results in difficulty sleeping, mild intrusive thoughts, 
with manifestations resulting in no more than occupational 
and social impairment with occasional decrease in work 
efficiency.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The Veteran was provided VA notice letter in February 2008.  
This letter addressed the criteria for an increased rating 
for PTSD and generally described the way VA assigns 
disability ratings and effective dates.  In September 2008, 
the Veteran was provided another notice.  In this notice, he 
was provided with the rating criteria for PTSD.  The Veteran 
has not alleged that he received inadequate VCAA notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The Veteran did not identify any relevant VA or 
private treatment records for PTSD.  Nevertheless, the RO 
obtained the Veteran's VA outpatient treatment records.  The 
Veteran has not referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  In 
addition, the Veteran was afforded the opportunity to set 
forth his contentions during the hearing in April 2009.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided VA examinations in February and November 2008.  

The examination reports reflect consideration of the 
Veteran's past medical history and current complaints, and 
included an appropriate psychiatric examination that were 
consistent with the evidence of record.   The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  38 C.F.R. § 4.2 (2009).  In reaching this 
conclusion, the Board observes that the Veteran's claims 
folder was not available for review in conjunction with the 
examinations; however, the examiner did have access to and 
reviewed the Veteran's VA medical records.  In Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found 
that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts 
or data, whether the opinion was the product of reliable 
principles and methods, and whether the medical professional 
applied the principles and methods reliably to the facts of 
the case.  Furthermore, a medical opinion may not be 
discounted solely because the examiner did not review the 
claims file.  Nieves-Rodriguez at 304 (2008).  Both 
examination reports included a history provided by the 
Veteran.  The Board notes that the history provided was 
consistent with the evidence of record.  As the examination 
reports are based on a accurate history provided by the 
Veteran that is consistent with the evidence contained in the 
claims folder along with a thorough psychiatric examination 
of the Veteran, the Board concludes that the lack of claims 
file review does not render the medical examination reports 
inadequate.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.



II.  Analysis

The Veteran served in the U.S. Army and saw combat while in 
the Republic of Vietnam.  For his service, he was recognized 
with several medals including the Combat Infantryman's Badge 
and the Purple Heart medal. 

He filed an initial claim seeking service connection for PTSD 
in 2002.  In a May 2002 decision, the RO granted the claim.  
An initial 30 percent rating was assigned.  

In February 2008, the Veteran filed a claim seeking an 
increased rating for PTSD.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  

The Veteran seeks a disability rating in excess of 30 percent 
for service-connected PTSD.  PTSD is rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).  PTSD is to be rated 
under the general rating formula for mental disorders under 
38 C.F.R. § 4.130 (2009).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

Under such Diagnostic Code, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

Finally, a 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation or name.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

As noted, the Veteran underwent VA examinations in February 
and November 2008.  During the February 2008 examination, the 
Veteran reported having conflicts at home; he spent a lot of 
time alone, and had one friend.  He had retired from the fire 
department in 2004.  He was doing part time work at an 
athletic field, but had not lost time from work due to PTSD 
symptoms.  The examiner noted that he had occasionally 
intrusive thoughts, nightmares of combat experiences, 
irritability and anger, and avoided stimuli associated with 
the traumatic experiences.  He was assigned a GAF score of 
58, representing moderate symptoms.  The examiner opined that 
the Veteran's PTSD resulted in intermittent periods of 
inability to perform occupational tasks.  The examiner opined 
that there was no total occupational and social impairment 
due to PTSD and no reduced reliability and productivity due 
to PTSD.  

The Board finds that the evidence adduced during this 
examination is consistent with the 30 percent disability 
evaluation assigned.  The competent medical evidence reflects 
that PTSD results in only occasional decrease of work 
efficiency.  A greater level of occupational and social 
impairment was not shown.  In addition, symptoms typically 
associated with a higher, 50 percent, rating were not shown.  
For example, there were no findings of panic attacks, or 
impaired judgment or abstract thinking.  In addition, he 
denied any suicidal ideation, hallucinations, delusions, or 
obsessive behavior.  

In a statement of record in August 2008, the Veteran reported 
hallucinations and panic attacks.  Curiously, however, he 
denied having any hallucinations or panic attacks upon VA 
examination in November 2008.  Thus, based on the Veteran's 
inconsistent reports of PTSD symptomatology, the Board finds 
that his reports themselves do not warrant the assignment of 
a disability rating in excess of 30 percent.  

During the November 2008 examination, the Veteran again 
reported difficulty with nightmares.  However, he did not 
report frequent intrusive thoughts.  He reported flashbacks, 
but the examiner noted that they were infrequent.  He avoided 
places associated with trauma, had irritability, and had 
restricted affect, but all were noted to be "mild."  While 
reporting problems with his personal hygiene and appearance, 
the 2008 VA examination report notes that the Veteran was 
clean and neatly groomed.  He played dominos with a friend at 
a body shop.  His dystarttric speech was attributed to two 
strokes.  Notably, the examiner, while noting a restricted 
affect, observed that the Veteran was cooperative friendly, 
and attentive.  Furthermore, he was oriented to person, time, 
and place with an unremarkable thought process and content.  
He had no delusions or hallucinations and understood the 
outcome of his behavior.  He exhibited no inappropriate 
behavior and had no homicidal or suicidal thoughts.  He had 
no problems with impulse control and no episodes of violence.  
There were no problems with activities of daily living and 
his memory was normal.  Critically, the examiner noted that 
the symptoms were essentially the same as noted by Dr. Haffke 
in early 2008.  A GAF score of 60 was assigned.  The examiner 
observed that the Veteran's PTSD symptoms had not risen to a 
level that the Veteran has sought active forms of 
intervention. 

The Board finds that this evidence does not support the 
assignment of an evaluation in excess of 30 percent.  The 
examination results are consistent with the February 2008 
examination.  In assigning a disability rating, however, the 
Board is not required "to find the presence of all, most, or 
even some, of the enumerated symptoms."  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Here, however, 
symptomatology typically associated with a 50 percent rating 
is not nearly approximated.  

In addition, the GAF scores of 58 and 60 assigned, while 
reflective of moderate symptomatology, do not support the 
assignment of a higher disability rating.  

The Board has also considered the Veteran's and his spouse's 
testimony during the hearing.  The testimony confirms that 
the Veteran has difficulty sleeping, problems with 
irritability, problems related to personal appearance, memory 
problems, and that he had few social acquaintances.  The 
Veteran and his spouse are certainly competent to discuss 
symptoms they experience or observe.  There are not 
competent, however, to attribute certain symptomatology to 
service-connected PTSD.  Their testimony, while heart-felt, 
has been carefully considered, but does not convince the 
Board that the criteria for a 50 percent or greater 
evaluation are approximated.  Rather, the Board finds the 
symptoms noted on VA examination to be of greater probative 
value in determining the current severity of the disability.  
In this regard, the VA examiners are trained in diagnosing 
and treating PTSD and can accurately attribute symptoms to a 
known diagnosis.  In so evaluating the Veteran, the examiners 
found his PTSD symptoms taken together to be no more than 
moderate in severity.  

The Board finds it significant that, although he has problems 
with his PTSD, the Veteran has been able to maintain 
employment and has been married to his wife for over 27 
years.  

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the Veteran's PTSD results in mild to 
moderate in social and occupational functioning, but such 
impairment, as explained above, is contemplated by the 
pertinent rating criteria.  The rating criteria reasonably 
describe the disability.  In addition, the Veteran is able to 
maintain employment, and it is not shown, by objective 
evidence, that the disability causes marked interference with 
employment.  While the Veteran and his wife have reported 
that his employer complains about him being later for work 
and forgetting to do things, the disability is not shown to 
result in hospitalizations.  Hence, referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.  

Finally, the Board also notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the issue 
of a total disability rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when a request for TDIU is reasonably raised by the record.  
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in 
the present case, the Veteran has not explicitly raised the 
issue of TDIU.  Likewise, the record does not reasonable 
raise the issue of TDIU.  On the contrary, the record shows 
that the Veteran retired from the fire department after 
nearly 3 decades of service.  Following his retirement, he 
continued to be employed working part time at an athletic 
field.  In light of the foregoing, the Board finds that 
entitlement to TDIU has not been raised.  


ORDER

An increased rating in excess of 30 percent for PTSD is 
denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


